Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 24, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148982                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  GLORIA CARLISLE,                                                                                       David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 148982
                                                                   COA: 310762
                                                                   Oakland CC: 10-112812-NI
  KEITH RYAN WRIGHT and BENTON
  CONSTRUCTION CORPORATION,
           Defendants-Appellants,
  and
  GMAC INSURANCE COMPANY,
             Defendant.
  ____________________________________/

        On order of the Court, the application for leave to appeal the February 13, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 24, 2014
           h0616
                                                                              Clerk